
	
		II
		Calendar No. 981
		110th CONGRESS
		2d Session
		S. 2354
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2007
			Mr. Crapo (for himself
			 and Mr. Craig) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To direct the Secretary of the Interior to convey 4
		  parcels of land from the Bureau of Land Management to the city of Twin Falls,
		  Idaho.
	
	
		1.Conveyance of land to Twin
			 Falls, Idaho
			(a)ConveyanceAs soon as practicable after the date of
			 enactment of this Act, the Secretary of the Interior, acting through the
			 Director of the Bureau of Land Management, shall convey to the city of Twin
			 Falls, Idaho, subject to valid existing rights, without consideration, all
			 right, title, and interest of the United States in and to the 4 parcels of land
			 described in subsection (b).
			(b)Land
			 DescriptionThe 4 parcels of
			 land to be conveyed under subsection (a) are the parcels of land in Twin Falls
			 County, Idaho, that are described as follows:
				(1)Parcel 1 contains lots 5, 6, and 13 of
			 section 24, T. 9 S., R. 16 E., B.M., in which lot 5 is approximately 18.80
			 acres, lot 6 is approximately 36.90 acres, and lot 13 is approximately 10.70
			 acres.
				(2)Parcel 2 contains lots 10, 11, and 12 of
			 section 30, T. 9 S., R. 17 E., B.M., in which lot 10 is approximately 30.90
			 acres, lot 11 is approximately 16.20 acres, and lot 12 is approximately 6.9
			 acres.
				(3)Parcel 3 contains the approximately 5-acre
			 portion of the SW1/4NW1/4 lying south of the Snake River in section 29, T. 9
			 S., R. 17 E., B.M. and the approximately 25-acre portion of the SE1/4NE1/4
			 lying south of the Snake River in section 30, T. 9 S., R. 17 E., B.M.
				(4)Parcel 4 contains the approximately 15-acre
			 portion of the NE1/4SW1/4 lying south of the Snake River in section 29, T. 9
			 S., R. 17 E., B.M.
				(b)Land
			 descriptionThe 4 parcels of land to be conveyed under subsection
			 (a) are the approximately 165 acres of land in Twin Falls County, Idaho, that
			 are identified as Land to be conveyed to Twin Falls on the map
			 titled Twin Falls Land Conveyance and dated July 28,
			 2008.
			(c)Map on
			 fileA map depicting the land
			 described in subsection (b) shall be on file and available for public
			 inspection in the appropriate offices of the Bureau of Land Management.
			(d)Use of conveyed
			 lands
				(1)PurposeThe
			 land conveyed under this section shall be used to support public purposes,
			 including a limited agricultural exemption to allow for water quality and
			 wildlife habitat improvements.
				(1)PurposeThe
			 land conveyed under this section shall be used to support the public purposes
			 of the Auger Falls Project, including a limited agricultural exemption to allow
			 for water quality and wildlife habitat improvements.
				(2)RestrictionThe
			 land conveyed under this section shall not be used for residential or
			 commercial purposes, except for the limited agricultural exemption described in
			 paragraph (1).
				(3)Additional Terms
			 and ConditionsThe Secretary of the Interior may require such
			 additional terms and conditions in connection with the conveyance as the
			 Secretary considers appropriate to protect the interests of the United
			 States.
				(e)ReversionIf
			 the land conveyed under this section is no longer used in accordance with
			 subsection (d)—
				(1)the land shall, at
			 the discretion of the Secretary based on his determination of the best
			 interests of the United States, revert to the United States; and
				(2)if the Secretary
			 chooses to have the land revert to the United States and if the Secretary
			 determines that the land is environmentally contaminated, the city of Twin
			 Falls, Idaho, or any other person responsible for the contamination shall
			 remediate the contamination.
				(f)Administrative
			 CostsThe Secretary shall
			 require that the city of Twin Falls, Idaho, pay all survey costs and other
			 administrative costs necessary for the preparation and completion of any
			 patents of and transfer of title to property under this section.
			
	
		September 16, 2008
		Reported with amendments
	
